Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 26, 2021 has been entered.

Response to Amendment
Applicant's amendment filed on January 14, 2021 has been entered. Claims 1 and 19 have been amended. Claims 3 - 6, 9 and 18 have been canceled. No claims have been added. Claims 1 – 2, 7 – 8, 10 – 17 and 19 – 22 are still pending in this application, with claims 1 and 19 being independent, and 7 – 8 and 10 – 17 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1 – 2 and 19 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan Patent Application Publication 2020-71537) (using US 2020/0130578 as English translation) in view of Hoffmann et al. (US Patent Application Publication 2015/0243036), hereinafter referred as Hoffmann, and in further view of Zhu et al. (US Patent Application Publication 2019/0079533), hereinafter referred as Zhu.

Regarding claim 19, Murakami discloses a threat assessment system for a vehicle (Fig. 3), comprising: 
a camera module (Fig. 3, #15, [0023], camera); and 
an electronic control unit (ECU) (Fig. 3, #14, ECU) operably coupled to the camera module, wherein the ECU is configured to, by a processor,  
obtaining a plurality of initial environmental camera images from a camera on the vehicle ([0023 – 0024], imaging devices 15a – 15d continuously obtaining a plurality of initial environmental camera images); 
generate a predictive saliency distribution based on the analysis environmental camera image ([0062], generate a personalized saliency map), wherein the predictive saliency distribution includes model [0039, 0041 – 0044, 0050, 0062, 0086, model] estimated values of threat in areas within an environment ([0047 – 0048, 0057, 0066 - 0067, 0069, 0075], estimate degree (value) of danger), 
[0035, 0039, 0045], gaze distribution) and sensor detected objects ([0051, 0055, 0064, 0072 – 0074], compare), 
determine a deviation between the predictive saliency distribution and the gaze distribution ([0055, 0064, 0075], determine), and 
determine an errant threat detection based on the deviation ([0057, 0067, 0069, 0075], determines the frequency of alert). 
However, Murakami fails to explicitly disclose the system wherein the gaze distribution is a probability distribution.  
	However, in a similar field of endeavor Hoffmann discloses a system for determining the gaze endpoint of a subject (abstract). In addition, Hoffmann discloses determining a probability distribution of gaze ([0034 – 0036, 0100 - 0103]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami, and determining a probability distribution for gaze. The motivation for doing this is that to more accurately estimate gaze direction so that the application of Murakami can be extended.
However, Murakami in view of Hoffmann fails to explicitly disclose the system further performing an optical flow analysis and a semantic segmentation of the plurality of initial environmental camera images to determine an analysis environmental camera image.
  However, in a similar field of endeavor Zhu discloses a neural network architecture method for deep odometry assisted by static scene optical flow (abstract). [0052 – 0053]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami in view of Hoffmann, and performing an optical flow analysis and a semantic segmentation of the plurality of initial environmental camera images to determine an analysis environmental camera image. The motivation for doing this is that the image analysis can be more accurate so that the quality can be enhanced.

Regarding claim 20 (depends on claim 19), Murakami disclosed the method wherein the camera module includes a driver facing camera (Fig. 1, #201, [0035], camera) and an environmental camera (Fig. 1, #15, [0023], camera).

Regarding claim 21 (depends on claim 19), Murakami disclosed the system wherein the ECU is configured to generate the distribution associated with the driver gaze based on sensor data from the driver facing camera (Fig. 1, #201, [0035], camera).  
However, Murakami fails to explicitly disclose the system wherein the gaze distribution is a probability distribution.  
	However, in a similar field of endeavor Hoffmann discloses a system for determining the gaze endpoint of a subject (abstract). In addition, Hoffmann discloses determining a probability distribution of gaze ([0034 – 0036, 0100 - 0103]). 


Regarding claim 22 (depends on claim 19), Murakami disclosed the system further comprising at least one of a lidar and a radar ([0036]), and wherein the ECU is further configured to generate the distribution associated with sensor detected objects based on sensor data from at least one of the lidar and the radar ([0036, 0074], object distribution of 702 - 704).
However, Murakami fails to explicitly disclose the system wherein the gaze distribution is a probability distribution.  
	However, in a similar field of endeavor Hoffmann discloses a system for determining the gaze endpoint of a subject (abstract). In addition, Hoffmann discloses determining a probability distribution of gaze ([0034 – 0036, 0100 - 0103]). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Murakami, and determining a probability distribution for gaze. The motivation for doing this is that to more accurately estimate gaze direction so that the application of Murakami can be extended.



Regarding claim 2 (depends on claim 1), Murakami disclosed the method wherein the model estimated values of the predictive saliency distribution are based on a spatiotemporal camera ([0036], a time of flight (TOF) camera) based predictive distribution of threats, and relating to threats, that other drivers would be likely to visually attend ([0057, 0067, 0069, 0075], determines the alert relating to threats, that other drivers would be likely to visually attend).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 2 and 19 – 22 have been considered but are moot because the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/QIAN YANG/Primary Examiner, Art Unit 2668